       Case 1:19-cv-09201-JPO-SLC Document 10 Filed 12/05/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CUSTODIO GONZALES, individually and on behalf
of others similarly situated,

                               Plaintiff,
                                                         CIVIL ACTION NO.: 19 Civ. 9201 (JPO) (SLC)
        against
                                                              ORDER SCHEDULING INITIAL CASE
                                                                MANAGEMENT CONFERENCE
SANTIAGO QUEZADA, et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

        This action has been referred, pursuant to 28 U.S.C. § 636(b)(1)(A), to Magistrate Judge

Sarah L. Cave for general pretrial management, including scheduling discovery, non-dispositive

pretrial motions, and settlement. All pretrial motions and applications, including those relating

to scheduling and discovery (but excluding motions to dismiss or for judgment on the pleadings,

for injunctive relief, for summary judgment, or for class certification under Fed. R. Civ. P. 23)

must be made to Magistrate Judge Cave and must comply with her Individual Practices,

available on the Court’s website at https://www.nysd.uscourts.gov/hon-sarah-l-cave.

        No initial case management conference yet having taken place in this action, it is hereby

ORDERED that an initial conference in accordance with Fed. R. Civ. P. 16 will be held on

Tuesday, January 7, 2020 at 2:30 pm., in Courtroom 18A, 500 Pearl Street, New York, New

York. At the conference, the parties must be prepared to discuss the subjects set forth in Fed.

R. Civ. P. 16(b) and (c).
         Case 1:19-cv-09201-JPO-SLC Document 10 Filed 12/05/19 Page 2 of 2



         It is further ORDERED that counsel shall meet and confer in accordance with Fed. R. Civ.

P. 26(f) no later than 21 days before the Initial Case Management Conference. No later than

one week (seven (7) calendar days) before the conference, the parties shall file a Report of

Rule 26(f) Meeting and Proposed Case Management Plan, via ECF, signed by counsel for each

party. A template is available at https://www.nysd.uscourts.gov/hon-sarah-l-cave.

         To the extent the parties are in disagreement about any portion of the Proposed Case

Management Plan, they may set forth their respective proposals for the disputed provision,

without argument.



Dated:          New York, New York
                December 5, 2019

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 2
